Citation Nr: 1130221	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for chronic obstructive pulmonary disease (COPD) and a mental condition, and declined to reopen the Veteran's claims for service connection for asthma and drug addiction.  In May 2004, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in October 2004.

While the Veteran did request a Travel Board hearing on his October 2004 VA Form 9, in a subsequent communication received in March 2005, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In December 2009, the Board declined to reopen the Veteran's claims of entitlement to service connection for asthma and drug addiction and remanded his claims of entitlement to service connection for COPD and an acquired psychiatric disorder to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any outstanding treatment records and providing the Veteran with VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2011 rating decision, the AMC granted entitlement to service connection for depressive disorder.  This grant of service connection is considered a full grant of these benefits on appeal.  As such, the claim of entitlement to service connection for an acquired psychiatric disorder is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Further, the AMC's compliance with the remand directives specific to this claim is now irrelevant.  

With regard to the Veteran's remaining issue on appeal, a review of the record reflects that the AMC sent the Veteran a letter in January 2010 asking him to identify any outstanding treatment records.  Subsequently, the AMC obtained all treatment records for which the Veteran provided a signed release of information.  Additionally, the AMC provided the Veteran with a VA examination for his COPD claim in January 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2004, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding his case again unless it was essential for a full and fair adjudication of his claim.

The Veteran was afforded a VA examination in January 2011 to evaluate his COPD.  The examiner concluded that the Veteran's currently diagnosed COPD is not related to his military service, but rather to his long history of smoking.  Although the examiner indicated that he reviewed the claims file, he did not mention or discuss a November 1974 service treatment record showing complaints of chest pain or an April 1977 service treatment record showing complaints of chest pain on breathing.  The Veteran's in-service complaints of chest pain, particularly on breathing, are clearly relevant to an evaluation of the Veteran's COPD.  In light of his failure to discuss these records, the January 2011 VA examiner's opinion is not sufficient to render a decision on the issue of service connection for COPD.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for COPD must be remanded for a new VA opinion/addendum.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be returned to the original January 2011 VA examiner, if possible, for clarification of the opinion.  Specifically, the examiner should address the above-referenced November 1974 and April 1977 service treatment records showing complaints of chest pain and chest pain on breathing.  He must then state whether the Veteran's currently diagnosed COPD was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service, in light of these in-service complaints.  The Veteran may be recalled for examination, if deemed necessary.

If the January 2011 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his COPD.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should specifically comment on the above-referenced November 1974 and April 1977 service treatment records showing in-service complaints of chest pain and chest pain on breathing.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to service connection for COPD should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

